Citation Nr: 1412285	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to service-connected bilateral flat fleet, postoperative plantar fasciitis, postoperative heel spurs, and bilateral trochanteric bursitis.  

2. Entitlement to service connection for osteoarthritis of the right knee, to include as secondary to service-connected bilateral flat fleet, postoperative plantar fasciitis, postoperative heel spurs, and bilateral trochanteric bursitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to January 1994. 

This matter was last before the Board of Veterans' Appeals (Board) in August 2011, on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2011, the Board remanded the issues on appeal for further development.  For the reasons explained below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering the claims, the Board finds that the appeal must be remanded again to the AOJ for further evidentiary development.  38 C.F.R. § 19.9 (2013).

In August 2011, the Board directed the AOJ to obtain additional VA treatment records, attempt to obtain private treatment records from three specific health care providers, and afford the Veteran a VA examination for opinions as to whether her claimed disabilities were related directly to her service or secondary to any service-connected disabilities.  

Although the claims file reflects that additional VA treatment records were subsequently added to the claims file, the last such record in the file is dated August 16, 2011, which is more than two years ago.  In an August 2011 letter, the AOJ asked the Veteran to complete authorizations for the release of records from two of the three private providers identified by the Board.  Moreover, the VA treatment records gathered as a result of the prior remand reflect that a fourth private health care provider may have records pertinent to the Veteran's claims.  The AOJ also afforded the Veteran a VA examination in September 2011, but the examiner only opined as to secondary service connection.

Additional development is required in order to associate outstanding VA treatment records, afford the Veteran the opportunity to submit authorizations for the release of all identified private records, and obtain a VA medical opinion that addresses direct service connection.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any releases necessary for VA to secure outstanding private records of treatment or evaluation of her bilateral knees.  Such records should include, but are not limited to, records from Dr. Sekhar Chirunomula and Dr. Pelker (Yale).  If the Veteran provides the necessary releases, obtain complete records of treatment and evaluation from any sources identified by the Veteran.  Assist the Veteran in obtaining any such pertinent evidence following the current procedures set forth in 38 C.F.R. § 3.159.  Two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193(2012).  

2.  Obtain copies of all relevant, outstanding VA treatment records.  Note that the last VA treatment note of record is dated August 16, 2011 and reflects ongoing treatment at the Columbia, South Carolina VA Medical Center.  The efforts to obtain additional VA records should be memorialized in the Veteran's claims file.

3.  If any requested records, VA or private,  are unavailable, the unavailability must be clearly documented in the claims file and the Veteran must be notified of any such inability to obtain the records.  See 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, return the file to the VA examiner who conducted the September 2011 VA examination.  If that examiner is not available, provide the claims file to another appropriately qualified medical professional to render the requested opinions.  If deemed necessary, the examiner should arrange for physical examination of the Veteran.  

The examiner is advised that the Board's August 2011 remand requested "an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left and/or right knee (1) arose during service or is otherwise related to service, or (2) is proximately due to or aggravated (permanently worsened beyond natural progress) by the service-connected bilateral feet and/or hip conditions."  However, the September 2011 VA examination/opinion did not address the first request regarding whether the left and/or right knee disability was related to the Veteran's service.  

The examiner is asked to review the claims file (to include any virtual records) and, if necessary, examine the Veteran.  The examiner is informed that the Veteran served on active duty from October 1982 to January 1994.  In a September 1993 Report of Medical History (four months before service discharge), the Veteran denied ever having or having then "'trick' or locked knee."  A November 2001 VA treatment record shows that the Veteran reported having left knee pain for the last two years.  An August 2002 VA treatment record shows that the Veteran reported having right knee pain for the "past few months."  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left and/or right knee arose during service or is otherwise related to service.  If deemed necessary, additional information/opinion may be provided about whether either/both knee disabilities are proximately due to or aggravated by the service-connected foot/hip conditions if the examiner's opinion has changed since the August 2011 examination.

The examiner must provide rationales, based on evidence in the file and sound medical principles, for all opinions expressed.  If the examiner opines that the questions cannot be answered without resorting to speculation, the examiner should so state, and provide a comprehensive explanation as to why the opinion cannot be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

